Title: To Thomas Jefferson from Gideon Granger, 23 July 1805
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dr 
                        sir,
                     General Post Office July 23—1805.
                  
                  I take the liberty to enclose a letter of June 17th. from Gov. Claiborne, on the subject of a new post-road, also a plan or chart of said road, a letter to yourself from Gov. Claiborne and another in a very tattered condition from Gov: Williams, & I pray you Sir, when it suits your convenience to return the letter & chart to me. Not one word has yet been heard from Abrahams.   I am sir with great Esteem & Respect
                  Your afft. friend
                  
                     Gidn Granger
                     
                  
               